Exhibit 10.12(b)

 

ACTION BY AUTHORIZED PERSON

TO AMEND THE

CB RICHARD ELLIS DEFERRED COMPENSATION PLAN

 

WHEREAS, CB Richard Ellis Group, Inc. (the “Company”) currently maintains the CB
Richard Ellis Deferred Compensation Plan (as amended, the “Plan”);

 

WHEREAS, Brett White, the Company’s Chief Executive Officer and a member of the
Company’s Board of Directors (“Authorized Person”), has been authorized to act
on behalf of the Board of Directors to amend the Plan; and

 

WHEREAS, IRS Notice 2005-1, Q&A 20, permits the Company to amend the Plan to
allow participants to revoke their deferral elections with respect to 2005
deferrals.

 

NOW, THEREFORE, BE IT RESOLVED, that effective November 18, 2005, the Plan shall
be amended by the addition of the following Section 13 at the end thereof:

 

“13. TRANSITION RULE ELECTION.

 

Notwithstanding any other provision of the Plan, a Participant who has a
Deferral election in effect for the Plan Year ending December 31, 2005 may make
a one-time irrevocable election (the “Transition Rule Election”) to cancel that
Deferral election on before November 30, 2005. If a Participant makes the
Transition Rule Election, the Employer will cause the Participant to receive a
refund of Deferrals credited to his Account during 2005 through November 30,
2005, including any applicable gain or loss, and will cease Deferrals from the
Participant’s Compensation for December 2005. The Transition Rule Election
applies to Deferrals of salary, commissions and any bonus or other Compensation
paid in 2005 (but not any bonus earned in 2005 that is payable in 2006). Any
amounts to be refunded to the Participant in accordance with the Transition Rule
Election will be paid to the Participant on or before December 31, 2005, and
will be reported to the Participant for federal and state income tax purposes as
income for taxable year 2005.”

 

RESOLVED, FURTHER, that any officer of the Company, or any successor thereof, is
hereby authorized, directed and empowered, for and on behalf of the Company, to
take any and all such action and execute and deliver all such documents as may
be necessary or advisable to implement the foregoing resolutions, including
(without limitation) the preparation and distribution of employee communication
material informing employees of the terms of the amendment to the Plan and the
preparation, execution and delivery of all other instruments and documents which
each such officer may, in his or her discretion, deem necessary or advisable to
carry our the intent of the foregoing resolutions. Any actions by officers of
the Company or their delegates that have already been taken to carry out the
intent of these resolutions are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned hereby executes this resolution.

 

Date: December 19, 2005

         

/s/ Brett White

               

Brett White

Chief Executive Officer,

CB Richard Ellis Group, Inc.